DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that in Bernhard only a single correlation is performed, i.e., a correlation between the received synchronization sequence 162 and the reference synchronization sequence 140. The result of this correlation is the correlation result denoted with reference numeral 144 in Figs. 5C-5F. Reference numeral 142 only denotes the individual products of the correlation as an intermediate step of the single correlation shown in Figs. 5C-5F. Thus, there is no second correlation performed between the intermediate product (individual products of the correlation) 142 and the correlation result 144. Quite the contrary, the correlation result 144 just corresponds to the sum of the individual products. Obviously, Bernhard merely discloses a single correlation stage.
          Examiner submits that the claim does not recite of a second correlation stage that performs correlation between two measures but instead it recites of a second correlation stage that operates based on correlation results of a first correlation stage of the multi-stage correlator. Bernhard teaches of the second correlation stage as claimed, where the second correlation stage of the multi-stage correlator (#144, Figures 5C – 5F) operates based on correlation results of a first correlation stage (individual products, Figures 5C – 5F) of the multi-stage correlator (sum of the individual products, Figures 5C – 5F and Paragraphs 0088 – 0089). Therefore, Bernhard teaches all the limitations of claim 1.

Claim Objections

            Claim 8 is objected to because of the following informalities:  

             In claim 8, “wherein the first correlation of the multi-stage correlator…” in line 2 should be corrected to “wherein the first correlation stage of the multi-stage correlator…”.  Appropriate correction is required.

             In claim 8, “…as correlation results of the first correlation stage” in lines 8 – 9 should be corrected to “…as the correlation results of the first correlation stage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claims 1 – 5, 8, 15, 18 – 21 and 45 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard et al (US 2016/0366649).

           Re claims 1 and 45 – 46, Bernhard teaches of a method, a non-transitory storage medium (non-transitory digital storage medium, Paragraph 0013) and a data receiver, wherein the data receiver is configured to receive a signal comprising a plurality of partial data packets (sub-packets, Paragraphs 0055 and 0072), wherein the plurality of partial data packets each comprise part of a data packet (Fig.5A), the data receiver comprising: a multi-stage correlator configured to perform multi-stage correlation to detect the plurality of partial data packets in the received signal (#142 for each sub-packet, Figures 5C – 5F), wherein a second correlation stage of the multi-stage correlator operates (#144, Figures 5C – 5F) based on correlation results of a first correlation stage of the multi-stage correlator (sum of the individual products, Figures 5C – 5F and Paragraphs 0088 – 0089), wherein the plurality of partial data packets are distributed in time and frequency according to a hopping pattern (time and/or frequency of the hopping pattern, Paragraph 0074), and wherein the multi-stage correlator is configured to detect the plurality of partial data packets in the received signal or in a signal derived from the received signal (Paragraphs 0074 and 0104).

           Re claim 2, Bernhard teaches of wherein the multi-stage correlator is configured to detect the plurality of partial data packets based on preambles of the plurality of partial data packets in the received signal (#162, Fig.5C).

           Re claim 3, Bernhard teaches of wherein the received signal comprises a plurality of subband signals, wherein the plurality of subband signals comprise different subbands of the received signal (adjacent narrow-band frequency bands, Paragraph 0087).

           Re claim 4, Bernhard teaches of wherein the plurality of subband signals are used directly for a correlation performed by the multi-stage correlator (Paragraphs 0087 – 0089).

           Re claim 5, Bernhard teaches of wherein the multi-stage correlator is configured to perform multi-stage correlation of at least one subset of the plurality of subband signals (several adjacent narrow-band frequency bands, Paragraph 0087) to detect the plurality of partial data packets in the at least one subset of the plurality of subband signals (Paragraph 0087).

           Re claim 8, Bernhard teaches of wherein the first correlation stage of the multi-stage correlator is configured to correlate the received signal or the signal derived therefrom with a plurality of preamble portions (vectors, #140, Figures 5C – 5F) that correspond to different portions of the preambles of the plurality of partial data packets (vectors, #162, Figures 5C – 5F) to acquire a plurality of portion correlation results (multiple vectors, #142, Figures 5C – 5F), wherein the first correlation stage is configured to combine the plurality of portion correlation results to acquire a set of correlation results or a subset of correlation results as correlation results of the first correlation stage (product, #142, Figures 5C – 5F).

           Re claim 15, Bernhard teaches of wherein the first correlation stage is configured to correlate at least two subband signals (subband signal, Figures 5C – 5F) of the plurality of subband signals (subbands, Paragraph 0087), each with the plurality of preamble portions (preamble vectors, Figures 5C – 5F), to acquire a subset of correlation results for each subband signal (#142, Figures 5C – 5F) of the at least two subband signals (individual products for all subbands, Figures 5C – 5F), and wherein the first correlation stage is configured to provide a set of correlation results (individual products for all subbands, Figures 5C – 5F) comprising the subsets of correlation results as correlation results of the first correlation stage (#142, Figures 5C – 5F).

           Re claim 18, Bernhard teaches of wherein the first correlation stage is configured to calculate a maximum across correlation results of adjacent subband signals (high correlation peaks for each subband, Paragraph 0090 and Figures 5C- 5F) and to discard the smaller values (only high correlation peaks used, Paragraph 0090).

           Re claim 19, Bernhard teaches of wherein the plurality of partial data packets comprise at least two different preambles (different preambles in Figures 5C and 5D and Paragraph 0015), wherein the first correlation stage is configured to correlate the received signal with a second plurality of preamble portions corresponding to different portions of a second preamble of the plurality of partial data packets to acquire at least a second plurality of portion correlation results (vectors of #142a and #142b, Fig.5D), and wherein the first correlation stage is configured to combine the second plurality of portion correlation results to acquire a second set of correlation results or a second subset of correlation results (a plurality of #142a and #142b, Fig.5D).

           Re claim 20, Bernhard teaches of wherein the at least two preambles comprise different lengths (#140 has a different length of #140a, Figures 5C and 5D).

           Re claim 21, Bernhard teaches of wherein the plurality of partial data packets comprise the same preamble (#140, Fig.5C).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard in view of Kilian et al (WO 2017/167366).
	
           Re claim 9, Bernhard teaches all the limitations of claim 1 except of wherein the first correlation stage is configured to normalize the plurality of portion correlation results.
           Kilian teaches of normalizing the plurality of portion correlation results (Pages 21 – 23).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have normalized the plurality of portion correlation results for reducing the impact of interferers.

           Re claim 10, Bernhard and Kilian teach all the limitations of claim 9 as well as Kilian teaches of wherein the first correlation stage is configured to normalize the plurality of portion correlation results in dependence on a determined power of the received signal or the version derived therefrom (Power, Fig.9A).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have normalized the plurality of portion correlation results in dependence on a determined power of the received signal for effectively reducing the impact of interferers.

           Re claim 11, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the power for normalization is determined across several subbands (Figures 9b and 10).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power normalization is determined across several subbands for reducing the impact of interferers in every subband.

           Re claim 12, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the power for normalization is determined based on synchronization symbols (#108, Figures 7 – 9) and at least one data symbol of the respective partial data packets (#110, Figures 7 – 9).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power normalization determined 
based on synchronization symbols and at least one data symbol of the respective partial data packets for reducing the impact of interferers for the respective partial data packet.

           Re claim 13, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the first correlation stage is configured to normalize the portion correlation results separately (Pages 21 – 23), wherein the power is determined separately for each preamble portion or together for all preamble portions (Figures 7 – 9).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have normalized the portion correlation results separately, wherein the power is determined separately for each preamble portion or together for all preamble portions for reducing the impact of interferer in each correlation result separately.

           Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhard in view of Cho et al (US 2009/0154529).

           Re claim 17, Bernhard teaches all the limitations of claim 1 except of wherein the first correlation stage comprises an output queue cache that is configured to cache the set of correlation results of the first correlation stage.
           Cho teaches of an output queue cache that is configured to cache the set of correlation results of the first correlation stage (Paragraph 0048 and Fig.4).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an output queue cache that is configured to cache the set of correlation results for reducing memory latency.

Allowable Subject Matter

            Claims 6 – 7, 14, 16 and 22 – 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633